EXHIBIT 10.1

LONG TERM INCENTIVE PLAN UNIT AWARD AGREEMENT

ELLINGTON FINANCIAL LLC

INCENTIVE PLAN FOR INDIVIDUALS

(Lisa Mumford)

2,400 units

December 12, 2011

This Long Term Incentive Plan Unit Award Agreement (this “Award Agreement”),
dated as of December 12, 2011 (the “Date of Grant”), is made by and between
Ellington Financial LLC, a Delaware limited liability company (the “Company”)
and Lisa Mumford (the “Participant”). Capitalized terms not defined herein shall
have the meaning ascribed to them in the Company Incentive Plan for Individuals
(the “Plan”), attached hereto as Exhibit A and the Operating Agreement of the
Company, as may be amended from time to time (the “LLC Agreement”), attached
hereto as Exhibit B. Where the context permits, references to the Company shall
include any successor to the Company.

 

  1. Grant of Restricted Profits Interest Units. The Company hereby grants to
the Participant an award of 2,400 LTIP Units, subject to all of the terms and
conditions of this Award Agreement, the LLC Agreement and the Plan.

 

  2. Lapse of Restrictions.

 

  (a) Vesting and Forfeiture. Subject to the provisions set forth below and to
the extent the Participant continues to provide services to the Company through
December 31, 2012 (the “Vesting Date”), the restrictions on transfer set forth
in Section 2(b) hereof shall lapse on the Vesting Date. If a Forfeiture Event
occurs before a Vesting Date, the LTIP Units granted hereunder shall immediately
expire as of the date the Participant ceases to perform such services and the
Participant shall (i) not be entitled to any allocations, distributions,
payments or benefits of any kind with respect to such LTIP Units as of such
cessation date and (ii) forfeit any capital account that is associated with the
LTIP Units as of such cessation date. A “Forfeiture Event” occurs if
(i) Participant gives notice of the intention to resign her position as Chief
Financial Officer of the Company, or (ii) a “For Cause Event” (as defined in
Participant’s employment agreement with the Company, Ellington Financial
Management LLC (the “Manager”), or any affiliate of the Manager as applicable)
occurs or the Company becomes aware that a For Cause Event occurred.

 

  (b)

Restrictions. Until the restrictions on transfer of the LTIP Units lapse as
provided in Section 2(a) above, and except as otherwise provided in the



--------------------------------------------------------------------------------

  Plan, the LLC Agreement or this Award Agreement, no direct or indirect
transfer of the LTIP Units or any of the Participant’s rights with respect to
the LTIP Units shall be permitted, except for transfers effectuated in
connection with a change in the Company’s capital structure as described in
Section 12 below. Unless the Administrator determines otherwise, upon any
attempt to transfer the LTIP Units or any rights in respect of LTIP Units before
the lapse of such restrictions and in violation of the terms of this Award
Agreement, such LTIP Units, and all of the rights related thereto, shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company without consideration of any kind.

 

  (c) Conversion to Common Shares. To the extent provided by the LLC Agreement,
upon the lapse of restrictions pursuant to Section 2(a) above, the Participant
shall, at his or her option, have the right to convert all or a portion of his
or her LTIP Units into Common Shares; provided, however, that the Participant
may not exercise such right for less than 1,000 LTIP Units or, if the
Participant holds less than 1,000 LTIP Units, all of the vested LTIP Units held
by the Participant. Such conversion is conditioned on the Participant’s
compliance with all applicable procedures and policies as may be required by the
Board of Directors to effect such conversion. Notwithstanding the foregoing, the
Board of Directors shall have the right, but not the obligation, at any time to
cause a conversion of LTIP Units into Common Shares.

 

  3. No Obligation to Register. The Company shall be under no obligation to
register the LTIP Units pursuant to the Securities Act or any other federal or
state securities laws.

 

  4. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the LTIP Units by any holder thereof in violation of the
provisions of this Award Agreement will be valid, and the Company will not
transfer any of said LTIP Units on its books, nor will any distributions be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.

 

  5. No Voting Rights. Neither the Participant nor any successor in interest
shall have any voting rights with respect to the LTIP Units except to the extent
the LTIP Units are converted into Common Shares.

 

  6. Distributions and Allocations. Subject to Section 2(a) above, the
Participant will be eligible to receive certain distributions and allocations
with respect to the LTIP Units by the Company as set forth in the LLC Agreement.

 

2



--------------------------------------------------------------------------------

  7. Investment Representations. The Participant represents and warrants to the
Company that the Participant is acquiring the LTIP Units and to the extent such
LTIP Units are converted into Common Shares, in each case, for the Participant’s
own account and not with a view to or for sale in connection with any
distribution of the LTIP Units or, as applicable, the Common Shares. The
Participant acknowledges that the LTIP Units: (A) have not been and will not be
registered under the Securities Act or any other applicable law of the United
States; (B) have not been approved, disapproved or recommended by any U.S.
federal, state or other securities commission or regulatory authority and
(C) constitute “restricted securities” within the meaning of Rule 144 under the
Securities Act and cannot be resold or transferred unless they are registered
under the Securities Act or an exemption from registration is available.

 

  8. Section 83(b) Election; Tax Withholding.

 

  (a) The Participant understands that he or she (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Award Agreement. The Participant shall pay to the Company
promptly upon request, and in any event at the time the Participant recognizes
taxable income in respect of the LTIP Units (or, if the Participant makes an
election under Section 83(b) of the Internal Revenue Code (the “Code”) in
connection with such grant), an amount equal to the taxes the Company determines
it is required to withhold under applicable tax laws with respect to such LTIP
Units. The Participant may satisfy the foregoing requirement by making a payment
to the Company in cash or check having a value equal to the minimum amount of
tax required to be withheld. The Participant agrees to provide the Company with
a copy of any election made pursuant to Section 83(b) of the Code within thirty
(30) days of filing such election. A form of the Section 83(b) election is
attached hereto as Exhibit C.

 

  (b) THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b) OF THE CODE. BY SIGNING THIS AWARD AGREEMENT, THE PARTICIPANT REPRESENTS
THAT IT HAS REVIEWED WITH ITS OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND
FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS A WARD
AGREEMENT AND THAT THE PARTICIPANT IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON
ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE
PARTICIPANT UNDERSTANDS AND AGREES THAT THE PARTICIPANT (AND NOT THE COMPANY)
SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS A WARD AGREEMENT.

 

3



--------------------------------------------------------------------------------

  9. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Award Agreement shall in no way be construed to
be a waiver of such provision or of any other provision hereof.

 

  10. Governing Law. This Award Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.

 

  11. Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the LTIP Units and this Award Agreement shall be subject
to all terms and conditions of the Plan. In the event of any conflict between
the provisions of this Award Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.

 

  12. Changes in Capital Structure. In the event of any merger, reorganization,
consolidation, recapitalization, special dividend or distribution (whether in
cash, shares or other property, other than the payment of any cash distributions
by the Company in the ordinary course), share split, reverse share split,
spin-off or similar transaction or other change in corporate structure affecting
the Common Shares of the Company or the value thereof, the LTIP Units shall be
appropriately adjusted so that the value of, and the rights relating to, the
LTIP Units are preserved in or impacted by such transaction in the same manner
that the value of, and the rights relating to, the Common Shares are preserved
in or impacted by such transaction.

 

  13. Section 409A Compliance. Notwithstanding anything to the contrary
contained in this Award Agreement, to the extent that the Board determines that
the Plan or the LTIP Units are subject to Section 409A of the Code and fails to
comply with the requirements of Section 409A of the Code, the Board reserves the
right (without any obligation to do so) to amend or terminate the Plan and/or
amend, restructure, terminate or replace the LTIP Units in order to cause the
LTIP Units to either not be subject to Section 409A of the Code or to comply
with the applicable provisions of such section.

 

  14. Survival of Terms. This Award Agreement shall apply to and bind the
Participant and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

 

  15. Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

  16. Agreement Not a Contract for Services. Neither the Plan, the granting of
the LTIP Units, this Award Agreement nor any other action taken pursuant to the
Plan shall constitute or be evidence of any agreement or understanding, express
or implied, that the Participant has a right to continue to provide services as
an officer, director, employee, consultant or advisor of the Company or any
Affiliate for any period of time or at any specific rate of compensation.

 

4



--------------------------------------------------------------------------------

  17. Authority of the Board or Committee. As set forth in the Plan, the Board
or Committee shall have full authority to interpret and construe the terms of
the Plan and this Award Agreement, which determination as to any such matter of
interpretation or construction shall be final, binding and conclusive.

 

  18. Severability. Should any provision of this Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original Award Agreement. Moreover, if one
or more of the provisions contained in this Award Agreement shall for any reason
be held to be excessively broad as to scope, activity, subject or otherwise so
as to be unenforceable, in lieu of severing such unenforceable provision, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear, and such
determination by such judicial body shall not affect the enforceability of such
provisions or provisions in any other jurisdiction.

 

  19. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Award Agreement. The Participant has read and understands the
terms and provisions of the Plan and this Award Agreement, and accepts the LTIP
Units subject to all the terms and conditions of the Plan and this Award
Agreement. The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board or Committee upon any
questions arising under this Award Agreement.

(Signatures on following page)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Award
Agreement on the day and year first above written.

 

ELLINGTON FINANCIAL LLC By:  

/s/ Laurence Penn

  Name:   Laurence Penn   Title:   Chief Executive Officer and President LISA
MUMFORD (Participant) Signature:  

/s/ Lisa Mumford

 

6